Citation Nr: 0024184	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  93-18 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a combined rating in excess of 50 percent for 
palindromic arthritis of the bilateral knees, bilateral 
hands, left foot, and bilateral shoulders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1947 to 
January 1948, from August 1948 to April 1949, and from 
November 1950 to July 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Buffalo, New York, which denied a claim by the veteran 
seeking an increased rating for palindromic arthritis, then 
rated 20 percent disabling.  In a November 1998 rating 
decision, the RO granted an increased (50 percent) rating for 
the palindromic arthritis, effective from September 1991.  
The increase was based on the assignment of separate 10 
percent ratings for the left knee, right knee, left foot, 
right hand, and left hand, with addition of the bilateral 
factor.  

This case was most recently before the Board in July 1999, at 
which time a combined rating in excess of 50 percent for 
palindromic arthritis was denied.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2000, the Court approved a Joint 
Motion for Remand and for a Suspension of Proceedings (Joint 
Motion).  That motion was to vacate the July 1999 Board 
decision and to render another decision consistent with the 
Joint Motion.  The case is now back before the Board pursuant 
to the Joint Motion.


REMAND

In the Joint Motion presented to, and granted by, the Court, 
it was noted that the veteran had a history of arthritic 
complaints with pain on motion involving both shoulders.  
Medical evidence of this, as described in the Joint Motion, 
consists of a January 1985 private X-ray report, a December 
1991 VA examination report, the veteran's July 1992 
Substantive Appeal, and several VA medical records from March 
1992 to April 1993.  The Joint Motion implicitly acknowledges 
that the claims file contains no evidence of shoulder 
complaints or pathology since 1993, including in an April 
1998 VA examination report.
In light of the above evidence, the Board, in its July 1999 
decision, granted separate disability ratings for palindromic 
arthritis of both the left and right shoulder.  However, it 
determined that a noncompensable (0 percent) rating for each 
shoulder was most appropriate, and that a combined disability 
rating in excess of 50 percent for multiple joint palindromic 
arthritis was not warranted.

As stated above, the Joint Motion order vacated the Board's 
July 1999 decision, indicating that several VA regulatory 
provisions were not adequately considered by the Board, 
namely sections 4.40, 4.45, and 4.59, of the Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. § Part 4  
(1999).

Section 4.40 of the Rating Schedule states:

		Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection 
in parts of the system, to perform the normal 
working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on 
which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.

38 C.F.R. § 4.40  (1999).

Section 4.45 of the Rating Schedule provides:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); (c) Weakened 
movement (due to muscle injury, disease or injury 
of  peripheral nerves, divided or lengthened 
tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled 
movements smoothly; (f) Pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference 
with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with 
major joints.  The lumbosacral articulation and 
both sacroiliac joints are considered to be a group 
of minor joints, ratable on disturbance of lumbar 
spine functions.

38 C.F.R. § 4.45  (1999).

Finally, section 4.59 states:

		With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or  
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint. 

38 C.F.R. § 4.59  (1999) (emphasis added).

The Joint Motion's instructed the Board to reconsider the 
above regulations as they pertain to painful motion and 
flare-ups of pain in the veteran's bilateral shoulders.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  If the Board 
could not grant a compensable rating for each shoulder based 
on the evidence in the claims file, it was to remand the case 
to the RO for VA examination that comports with § 4.40, and 
which provides "an opinion as to whether pain could 
significantly limit functional ability during flare-ups or 
when the arm[s] [are] used repeatedly over a period of time... 
The limitation of motion should be portrayed 'in terms of the 
degree of additional range-of-motion loss due to pain on use 
or during flare-ups.'" (citations omitted).

Upon re-review of the evidence in the claims file, the Board 
is not able to establish a compensable rating for palindromic 
arthritis of either shoulder because there is no evidence of 
any shoulder complaints since 1993, a period of more than 7 
years, and because the April 1998 VA examination report does 
not show any results of evaluation of the shoulders.  
Therefore, a remand of this case is required by the Joint 
Motion.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should provide the veteran the 
opportunity to submit for the record any 
additional evidence in support of his 
claim, including evidence of left and 
right shoulder symptoms or pathology.  In 
addition, if VA medical treatment has 
been recently rendered, reports of such 
treatment should be obtained and 
associated with the claims folder.

2.  The RO should then schedule the 
veteran for VA examination of his left 
and right shoulders.  The claims folder 
should be reviewed by the examiner in 
conjunction with the examination.  If the 
veteran fails to report for the 
examination, this fact should be 
documented in the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should determine 
the severity of any shoulder involvement 
of palindromic arthritis.

The examiner should specifically 
determine whether the  shoulders have 
limitation of motion to 25 degrees from 
the side, midway between side and 
shoulder level, or at shoulder level.  
The examiner should also assess the 
existence and severity of any functional 
limitation of motion due to pain, 
weakness, fatigability, atrophy, 
incoordination, or other functional 
impairment, with consideration of flare-
ups of such impairment.  See 38 C.F.R. 
§§  4.40, 4.45  (1999); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  Pursuant to 
the Joint Remand, the examiner must 
provide an opinion as to whether any 
shoulder pain "could significantly limit 
functional ability during flare-ups or 
when the arm[s] [are] used repeatedly 
over a period of time," with any 
limitation of motion "portrayed in terms 
of the degree of additional range-of-
motion loss due to pain on use or during 
flare-ups."  If such an opinion can not 
be provided without resorting to pure 
speculation, the examiner should so 
certify.

The reasoning that forms the basis of the 
above analyses should be set forth.  

3.  Thereafter, the RO should review the 
veteran's claim for entitlement to a 
combined disability rating in excess of 
50 percent for palindromic arthritis of 
the bilateral knees, bilateral hands, 
left foot, and bilateral shoulders, to 
determine if any change is warranted in 
its prior decision.  All applicable 
diagnostic codes under the Rating 
Schedule, 38 C.F.R. § Part 4  (1999), 
should be considered, as well as sections 
4.40, 4.45, and 4.59, and the Court's 
decision in DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

4.  If the RO's decision remains 
unchanged, or represents a grant of less-
than-complete benefits, the veteran and 
his representative should be provided 
with an appropriate Supplemental 
Statement of the Case.

The veteran and his representative should be afforded the 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  No action is required of the veteran until he 
receives further notice.

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (1999), failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


